Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 1 of 28




  EXHIBIT M
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 2 of 28




       Code of Ethics and Business Conduct




      We
      are committed
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 3 of 28




    Mission
  Bombardier




                                                   Statement

               Our mission is to be the world’s leading manufacturer
               of planes and trains.
               We are committed to providing superior value and
               service to our customers and sustained profita-
               bility to our shareholders by investing in our people
               and products.
               We lead through innovation and outstanding product
               safety, efficiency and performance.
               Our standards are high. We define excellence—and
               we deliver.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 4 of 28


                                                                    1




                  Table of Contents
              1   INTRODUCTION                                  3
                  Who Must Follow the Code                      4
                  Which Laws Apply                              4
                  Committing to the Code                        4
                  Policies and Procedures of the Corporation    4


              2   OUR RESPONSIBILITIES                          5
                  Employees                                     6
                  Management                                    7


              3   BOMBARDIER CORE VALUES                        8


              4   CODE OF ETHICS
                  AND BUSINESS CONDUCT                         10
                  Work Environment                             11
                   Employment Practices                        11
                   Harassment and Personal Security            11
                   Health, Safety and the Environment          11

                  Business Practices                           12
                    Company Property                           12
                    Intellectual Property                      12
                    Books and Records                          12
                    Communications                             12
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 5 of 28


      2




                           Business Practices (continued)
                             Electronic Mail and Internet Usage                                         13
                             Gifts and Entertainment                                                    13
                             Confidential Information                                                   13
                             Securities Laws and Insider Trading                                        14
                             Conflicts of Interest                                                      16
                             Illegal and Improper Payments                                              17
                             Anti-Corruption Laws                                                       17
                             Political Activity                                                         18

                           Relationships with External Stakeholders                                     18
                             Customers                                                                  18
                             Suppliers, Partners and Third Parties                                      18
                             Competition                                                                19
                             Governments                                                                19

                      5    GOVERNANCE OF THE CODE                                                       20
                           Compliance Officer                                                           21
                           Bombardier Ethics Advisory Council                                           21
                           Reporting Violations                                                         21
                             When an Action is Unethical                                                21
                             Who to Contact                                                             22
                             Confidentiality and Anonymity                                              23

                           Penalties for Violations                                                     23




    Note: To simplify the text, the masculine implies the feminine and the singular implies the plural unless
    the context indicates otherwise.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 6 of 28


                                                                                                              3




                                                   Introduction                                                   1



                             This Code of Ethics and Business Conduct1 explains the
                             standards of behaviour that Bombardier Inc.2 expects
                             of you in your daily activities and dealings with others.
                             The Code cannot foresee every situation that might
                             arise. Rather, it identifies guiding principles to help you
                             make decisions consistent with Bombardier’s values
                             and reputation. You should also familiarize yourself with
                             various corporate policies that provide more detailed
                             guidance on specific issues that may affect your
                             work, such as international business and marketing;
                             Internet policy; health, safety and the environment; and
                             human resources.


                             When a company practises and promotes ethical be-
                             haviour, everyone benefits. Being honest, forthright and
                             consistent in our dealings with others fosters a positive
                             work environment. A company that prides itself on
                             integrity inspires confidence in employees, customers,
                             shareholders, suppliers and the wider community.
                             From time to time, changes in the business context or
                             regulatory environment create a need for new guidelines.
                             As a result, the printed version of the Code is subject to
                             change without notice. Any updates will appear in the
                             electronic version of the Code posted on the Bombardier
                             Web site.




     1
         Hereinafter, Bombardier’s Code of Ethics and Business Conduct will be referred to as “the Code.”
     2
         Hereinafter, the word “Corporation” means Bombardier Inc., its groups, divisions and subsidiaries,
         unless stated otherwise.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 7 of 28


      4        Introduction




              WHO MUST FOLLOW THE CODE
              This Code applies at all times, without exception, to all mem-
              bers of the Board of Directors and all Bombardier employees3.
              Bombardier suppliers and partners, as well as third parties
              (such as agents), are also expected to adhere to the Code
              when dealing with or acting on behalf of Bombardier.


              WHICH LAWS APPLY
              As an international corporation, Bombardier does business in
              many countries around the world. As a result, we are subject
              to the laws of many jurisdictions, including nations, provinces,
              states, municipalities and international bodies, such as the
              European Union. Bombardier and its employees must obey
              the law in each jurisdiction where the Corporation operates.
              If a conflict should arise between the applicable laws of differ-
              ent countries where Bombardier does business, or between
              the Bombardier Code and any law or regulation, the matter
              should be brought to the attention of a Bombardier Legal
              Services representative.


              COMMITTING TO THE CODE
              Newly-hired employees must sign an acknowledgement
              that they have read and understood the Code. Designated
              members of senior management are also required to
              annually sign an acknowledgement stipulating not only that
              they have read and understood the Code, but also that they
              have neither breached nor are aware of any breach of the
              Code’s provisions.


              POLICIES AND PROCEDURES
              OF THE CORPORATION
              Each business group or division issues its own set of
              policies and procedures, in line with Bombardier’s corporate
              policies. Employees have an obligation to follow those policies
              and procedures in addition to those described in this Code.



          3
              Bombardier’s Code applies to all employees, including management. In the Code, the word
              “employee” includes all managers. For specific provisions concerning supervisory and execu-
              tive employees, see the section on Management’s Responsibilities.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 8 of 28


                                                              5




           Our Responsibilities                                   2




              The key responsibilities associated with this
              Code are understanding and compliance.
              The Code makes Bombardier’s expecta-
              tions of employees and management clear
              and explicit.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 9 of 28


      6       Our Responsibilities




          EMPLOYEES
          As an employee, you are expected to:
          n    assume personal responsibility for performing your duties
               with fairness and integrity;
          n    agree to do your part to achieve Bombardier’s objectives to
               the best of your abilities, while making decisions consistent
               with the Code, and without compromise;
          n    have a basic understanding of the Code and review it from
               time to time. You should also have a detailed knowledge of
               its provisions that apply specifically to your job; and
          n    consult your supervisor or one of the Bombardier
               contacts listed on page 22 if you have any questions
               about the Code.
          If you become aware of a possible violation of the Code, you
          are expected to:
          n    act promptly and in good faith by raising it with your
               supervisor or one of the other contacts listed on page 22;
          n    take your concern beyond your supervisor to one of the
               other contacts listed on page 22 if the suspected breach
               you have reported was not resolved; and
          n    be prepared to cooperate in Bombardier investigations
               regarding violations of the Code.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 10 of 28


                                                                 Our Responsibilities   7




                 MANAGEMENT
                 The responsibilities of Bombardier managers include and
                 go beyond those of other employees. As a manager, you are
                 expected to:
                 n   know the Code in detail and actively promote it in
                     the workplace;
                 n   lead by providing a model of high standards of ethical
                     conduct, creating a work environment reflecting the
                     content and the spirit of the Code;
                 n   be vigilant in preventing, detecting and responding to any
                     violations of the Code;
                 n   protect those who report violations; and
                 n   work with the Bombardier Ethics Advisory Council and
                     the Compliance Officer to distribute the Code to employees
                     and collect the above-mentioned acknowledgments
                     when required.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 11 of 28


                                                            8




          Bombardier Core Values                                3




                 All Bombardier policies, including this
                 Code, stem from our Core Values. These
                 common values must therefore inspire all
                 our actions and decisions and provide a
                 benchmark for everyone.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 12 of 28


      9    Bombardier Core Values




          Our Core Values are:


          INTEGRITY
          We behave with integrity and in an ethical manner,
          in everything we do and say, thereby earning and main-
          taining the trust and respect of shareholders, customers,
          suppliers, colleagues, partners and communities.


          COMMITMENT TO EXCELLENCE
          Our commitment is to demonstrate excellence in
          all spheres of our work and in our interactions with
          shareholders, customers, suppliers, colleagues, partners and
          communities, and to exercise judgment, professionalism,
          rigour, self-discipline, perseverance and team spirit.


          SHAREHOLDER FOCUS
          We are focused on creating sustainable share-
          holder value through developing profitable products and
          projects, and soundly managing the business for the benefit
          of shareholders, customers, suppliers, colleagues, partners
          and communities.


          CUSTOMER ORIENTATION
          We promote a customer-centred culture that
          emphasizes outstanding service and meets our commitments
          at every level of our organization.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 13 of 28


                                                               10




                     Code of Ethics                                 4
                & Business Conduct

                The Bombardier Code addresses ethical
                conduct in relation to the work environment,
                business practices and relationships with
                external stakeholders.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 14 of 28


      11   Code of Ethics and Business Conduct




               WORK ENVIRONMENT
           n   Employment Practices
               Bombardier treats all employees fairly, ethically, respectfully
               and with dignity. The Corporation offers equal employment
               opportunities without regard to any distinctions based on
               age, gender, sexual orientation, disability, race, religion, citi-
               zenship, marital status, family situation, country of origin or
               other factors, in accordance with the laws and regulations
               of each country where it does business.
           n   Harassment and Personal Security
               Bombardier policies protect employees from harassment,
               bullying and victimization in the workplace, including
               all forms of sexual, physical and psychological abuse.
               As an employee, you are entitled to, and are expected
               to preserve, a positive, harmonious and professional
               work environment.
           n   Health, Safety and the Environment
               The occupational health and safety of employees and
               environmental protection are priorities at Bombardier,
               where they are regarded as a fundamental corporate so-
               cial responsibility. We strive to reduce the impact of our
               activities and of the performance of our products on the
               environment, and work towards a “total life-cycle” view in
               product design, while maintaining our competitiveness.
               Bombardier and its employees comply with all applicable
               laws and regulations. We adopt standards, procedures,
               contingency measures and management systems to en-
               sure that our operations are managed safely, ecologically
               and in a sustainable way.
               To protect their own safety as well as that of their colleagues
               and communities, employees undertake not to work un-
               der the influence of any substance that could impair their
               judgment or interfere with the effective and responsible
               performance of their duties.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 15 of 28


                                                    Code of Ethics and Business Conduct   12




                     BUSINESS PRACTICES
                 n   Company Property
                     Company property should only be used for legitimate
                     business purposes. Bombardier employees are expected
                     to take good care of company property and not expose it
                     to loss, damage, misuse or theft.
                 n   Intellectual Property
                     Intellectual property comprises trademarks, domain
                     names, patents, industrial designs, copyrights and trade
                     secrets. Employees have a duty to protect Bombardier’s
                     intellectual property, just as they have the obligation to
                     respect that of others. Subject to applicable laws, any
                     inventions or discoveries made by employees during the
                     course of their work are Bombardier’s property.
                     Intellectual property is considered confidential infor-
                     mation. Therefore, it is covered by the non-disclosure
                     guidelines set out in the “Confidential Information”
                     section of this Code.
                 n   Books and Records
                     Bombardier’s books and records are complete, fair and
                     accurate and comply with all legal reporting requirements.
                     Supported by Bombardier’s systems of internal controls,
                     they reflect all assets, liabilities, transactions and events
                     and conform to required accounting principles.
                     Bombardier employees manage, store, archive and
                     dispose of books and records—both print and electronic—
                     according to established policies and legal requirements.
                 n   Communications
                     As a Bombardier employee, you should be truthful and
                     straightforward in your dealings and not intentionally mis-
                     lead colleagues, customers or suppliers. Use appropriate,
                     professional language, both in written documents and
                     public conversations.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 16 of 28


      13   Code of Ethics and Business Conduct




               Communications with the media, the investment
               community and regulators are the responsibility of
               designated Corporate spokespersons. Inquiries received
               by an employee must be referred to an authorized
               spokesperson.
           n   Electronic Mail and Internet Usage
               Bombardier’s electronic mail and Internet systems are
               provided for business use. When using electronic mail,
               you should remember that it is susceptible to interception,
               creates a permanent record, can be printed or forwarded
               to others by the recipient and will likely be retained on the
               recipient’s computer for a long time. Therefore, exercise
               the same care in sending electronic mail as in other writ-
               ten business communications. Never use Bombardier’s
               Internet connection or computer equipment to access,
               transmit or download content that is inappropriate and
               does not meet business requirements.
           n   Gifts and Entertainment
               Employees, suppliers, partners and other third parties
               representing Bombardier must avoid giving or receiving
               gifts or entertainment if these might improperly influence
               the recipient’s judgment or might be perceived to do so.
               Gifts can include goods, services, favours, loans, trips,
               accommodation or use of property, etc.
               Sometimes in business, for example, in certain cultures,
               an exchange of gifts is appropriate. In such instances,
               the gifts should be reasonable, in good taste, and have
               token or nominal value. Employees must never give or ac-
               cept gifts when prohibited from doing so by law or by the
               recipient’s or donor organization’s policies.
           n   Confidential Information
               Confidential information is information belonging to
               Bombardier that is not subject to public disclosure.
               Confidential information encompasses information pro-
               duced by Bombardier or obtained in confidence from a
               third party and covered by a non-disclosure agreement.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 17 of 28


                                                    Code of Ethics and Business Conduct   14




                     Examples of confidential information are financial data,
                     strategic plans, intellectual property, information on bids,
                     personal employee information, legal documents and
                     information on customers and suppliers.
                     Do not divulge confidential information to anyone other
                     than the person or persons for whom it is intended, un-
                     less authorized or legally required to do so. This includes
                     confidential information provided by suppliers and cus-
                     tomers. Employees agree to maintain such confidentiality
                     at all times, even after leaving the employ of Bombardier.
                     Employees should also exercise caution to avoid mis-
                     using or inadvertently disclosing confidential information.
                     This includes:
                     –     keeping electronic and paper documents and files
                           containing confidential information in a safe place;
                     –     not discussing confidential matters where they
                           could be overheard, for example, in public places
                           such as elevators, hallways, restaurants, airplanes
                           and taxis;
                     –     exercising caution when discussing confidential
                           matters on wireless telephones or other
                           wireless devices;
                     –     transmitting confidential documents by electronic
                           devices, such as by fax or e-mail, only when it is
                           reasonable to believe this can be done under
                           secure conditions; and
                     –     avoiding unnecessary copying of confidential
                           documents.
                 n   Securities Laws and Insider Trading
                     It is illegal for anyone who has material information about
                     a public corporation that has not been made public to
                     buy, sell or trade in securities of said corporation, or
                     to pass on undisclosed material information to anyone
                     else. Material information is defined as any information
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 18 of 28


      15   Code of Ethics and Business Conduct




               relating to a company that, if disclosed, could reasonably
               be expected to influence investors, or to affect the market
               price of the company’s shares. Examples of this type of
               information include:
               –        unpublished financial information, including
                        quarterly or annual financial results not yet
                        disclosed to the public;
               –        a major corporate acquisition, disposition or
                        joint venture;
               –        a significant change in senior management or to
                        the Board of Directors of the Corporation; and
               –        obtaining or losing a significant contract.
               Therefore, if you have any knowledge of undisclosed
               material information about the Corporation, you are
               prohibited from trading in Bombardier securities until the
               information has been fully disclosed to the public and a
               reasonable period of time has passed for the informa-
               tion to be widely disseminated by way of a press release.
               Securities include common shares (such as Bombardier
               Class B shares), preferred shares or bonds. Similarly, if
               you have knowledge of undisclosed material information
               about third parties, such as customers, vendors and sup-
               pliers, you are prohibited from trading in securities of that
               third party until the information has been fully disclosed
               and a reasonable period of time has elapsed.
               Under no circumstances shall any employee engage in
               hedging activity or in any form of transactions of publicly-
               traded options on Bombardier securities, or of any other
               form of derivatives relating to Bombardier securities,
               including “puts” and “calls.” No employee of Bombardier
               shall sell Bombardier securities that he or she does not
               own (a “short sale”).
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 19 of 28


                                                   Code of Ethics and Business Conduct   16




                     All employees are absolutely prohibited from conveying
                     undisclosed material information (known as “tipping”)
                     about Bombardier to anyone, including outside profes-
                     sional advisors, other employees of Bombardier or mem-
                     bers of their families, unless doing so in the necessary
                     course of Bombardier business.
                     Since it may be extremely difficult to distinguish between
                     information that is “material information,” as defined
                     above, and information that is not, and in order to avoid
                     the appearance of possible impropriety, as an employee,
                     you are required to comply with the following rules:
                     –     at all times, avoid recommending the purchase
                           or the sale of the securities of Bombardier Inc. to
                           third parties;
                     –     if, as an employee, you wish to buy, sell or trade in
                           securities of Bombardier Inc. for yourself or other-
                           wise, the Corporation strongly suggests that you
                           do so only during a trading period of 25 calendar
                           days, starting the fifth working day following the
                           publication of Bombardier Inc.’s quarterly or
                           annual financial reports; and
                     –     it is understood however that at all times, even
                           during this 25-day period, you cannot trade in
                           securities of Bombardier Inc. if you are aware of,
                           or have access to, any undisclosed material infor-
                           mation as defined above, or if Bombardier Inc. has
                           provided notice to its employees under its corpo-
                           rate Disclosure Policy that trading in Bombardier
                           securities is prohibited.
                 n   Conflicts of Interest
                     Avoid conflicts of interest, whether real or perceived, in
                     the performance of your duties. A conflict of interest is
                     considered to be any situation or arrangement where
                     your personal activities or interests conflict with your
                     responsibilities to Bombardier.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 20 of 28


      17   Code of Ethics and Business Conduct




                Do not put yourself in a position where there is or could
                be an obligation to any third party who might benefit
                from such situation at the expense of Bombardier. Your
                actions must never lead to personal gain to the detriment
                of Bombardier’s stated business interests.
                Situations of conflict of interest can also arise when you
                take on outside work that could compromise the diligent
                performance of your duties for Bombardier. Should such
                a situation arise, you are encouraged to discuss it with
                your supervisor or the Compliance Officer to assess
                the impact the outside work could have on your duties
                for Bombardier.
           n    Illegal and Improper Payments
                Bombardier employees, suppliers, partners and other
                third parties are strictly prohibited from offering or taking
                any form of illegal or improper payment. Bombardier
                funds and assets must never be used for any unlaw-
                ful purpose. As an employee, you must never approve,
                authorize or make any payment, gift or favour to any
                person in a position of authority, such as a government
                or corporate official, in order to obtain favourable treat-
                ment in negotiations or the awarding of contracts, or any
                other dealings.
           n    Anti-Corruption Laws
                Bombardier complies with anti-corruption legislation in all
                jurisdictions where it operates. This legislation includes
                the Corruption of Foreign Public Officials Act of Canada
                (and its amendments), which applies to Bombardier’s
                global business. Bombardier employees, suppliers,
                partners and other third parties (such as agents) must
                never make or approve an illegal payment to anyone,
                under any circumstances. If you are authorized to deal with
                third-party agents, you must comply with Bombardier’s
                Policy Concerning Practices in International Business
                and Marketing.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 21 of 28


                                                    Code of Ethics and Business Conduct   18




                 n   Political Activity
                     As a Bombardier employee, you may, subject to appli-
                     cable laws, engage in legitimate political activity, as long
                     as it is carried out on your own time and without using
                     Bombardier property. You may seek election or other
                     political office, but you must notify your supervisor or the
                     Compliance Officer to discuss the impact your involve-
                     ment may have on your duties at Bombardier. You may
                     express your views on public or community issues of
                     importance but it must be clear at all times that the views
                     expressed are not those of Bombardier.
                     Bombardier and its employees abide by all laws and
                     regulations governing political contributions in every
                     jurisdiction where the Corporation does business.


                     RELATIONSHIPS WITH
                     EXTERNAL STAKEHOLDERS
                 n   Customers
                     Bombardier is committed to meeting the needs of its
                     customers and strives to provide high-quality services
                     and products. In customer relationships, employees
                     behave in an ethical fashion. Sensitive, private or confi-
                     dential customer information is safeguarded according to
                     Bombardier’s standards, with access restricted to those
                     who have a need to know.
                 n   Suppliers, Partners and Third Parties
                     Bombardier suppliers, partners and other third parties
                     must know and agree to comply with the Code. All agree-
                     ments with suppliers, partners and third parties must be
                     in writing and must specify the goods and services to be
                     provided and the fees to be paid. Such agreements must
                     be in line with reasonable competitive and market prac-
                     tices, the principles established in this Code and relevant
                     corporate policies.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 22 of 28


      19   Code of Ethics and Business Conduct




           n   Competition
               Bombardier employees and suppliers, partners and third
               parties must never employ unethical or illegal practices
               to collect competitive intelligence. Bombardier complies
               with antitrust laws wherever it does business. In general,
               we must guard against:
               –        price-fixing or arranged market segmentation; or
               –        monopolistic behaviour that aims to reduce
                        competition.
           n   Governments
               Given its international and diversified nature, Bombardier
               is subject to a great variety of national and local laws
               and regulations. The Corporation and its employees and
               partners comply with all legal and contractual obligations
               in dealing with the various governments and regulatory
               agencies with which they are in contact. Employees and
               partners of Bombardier who deal with government offi-
               cials and negotiate contracts are responsible for knowing
               and complying with all applicable laws and regulations,
               including those pertaining to lobbying activities.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 23 of 28


                                                           20




        Governance of the Code                                  5




             Bombardier has implemented a structure of
             governance to ensure that the principles of the
             Code are promoted throughout the organization
             and that the Code is managed effectively.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 24 of 28


      21   Governance of the Code




               COMPLIANCE OFFICER
           n   The Compliance Officer oversees corporate efforts to pro-
               mote an ethical work environment and business practices.
               The Compliance Officer reports to the Audit Committee
               through the Bombardier Ethics Advisory Council.


               BOMBARDIER ETHICS ADVISORY COUNCIL
           n   In consultation with the Compliance Officer, the Bombardier
               Ethics Advisory Council (BEAC) directs and oversees
               implementation of the Code. It also provides expertise,
               arbitrates disputes and reports on the Code’s effective-
               ness. The BEAC refers sensitive or potentially harmful
               violations to the President and Chief Executive Officer
               or to the Board of Directors, as appropriate. Five senior
               executives, from Finance, Human Resources, Legal Ser-
               vices, Corporate Audit Services/Risk Assessment and
               Public Affairs, as well as the Compliance Officer, sit on
               the BEAC. Groups within Bombardier each name a BEAC
               liaison member.


               REPORTING VIOLATIONS
           n   Any individual in the employ of Bombardier, or any cus-
               tomer, supplier, partner or other third party, who becomes
               aware of a possible violation of the Code, or of a violation
               of the law by the Corporation or any of its employees, has
               an important duty to report it. While it is natural to have
               misgivings about raising such a concern, you are strongly
               encouraged to do so, as remaining silent could have
               serious negative consequences for the Corporation.
           n   When an Action is Unethical
               When in doubt about a decision that involves work-
               place ethics, ask yourself the following questions. If the
               answer(s) makes you feel uncomfortable, the proposed
               action might not be appropriate.
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 25 of 28


                                                               Governance of the Code   22




                     –     Is my action in line with the Bombardier Code?
                     –     Is my action legal?
                     –     Is my action honest and fair?
                     –     How would my family, friends and neighbours react
                           if they knew about my action?
                     –     Would customers or shareholders approve of
                           my action?
                 n   Who to Contact
                     If you have questions, need guidance or have grounds to
                     believe that a provision of this Code has been breached,
                     or that you may have breached the Code, you should
                     promptly speak to one of the following:
                     –     your supervisor;
                     –     your Human Resources representative;
                     –     your Legal Services representative;
                     –     an Internal Audit representative; or
                     –     the next level of management.
                     Generally, your supervisor should be able to resolve the
                     issue rapidly. If you report a violation and it is not investi-
                     gated, raise it with one of the other contacts listed above.
                     Bombardier employees, customers, suppliers, partners
                     and other third parties can also raise concerns with
                     Bombardier’s Compliance Officer:
                           By regular mail
                           Bombardier Compliance Officer
                           800 René-Lévesque Blvd. West
                           Montréal, Québec
                           Canada H3B 1Y8
                           By telephone
                           (514) 861-9481
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 26 of 28


      23   Governance of the Code




                       By e-mail
                       compliance.office@bombardier.com
               Alternatively, Bombardier employees, customers, suppliers,
               partners and other third parties can report their concerns
               through a secured reporting system offered and managed
               by an independent third party. Details on how to access
               this reporting service are available to you on the Bombardier
               Web site (www.bombardier.com).
           n   Confidentiality and Anonymity
               All inquiries will be handled promptly and discreetly. If
               you report a possible breach of the Code, you have the
               right to remain anonymous, and confidentiality and/or
               anonymity will be maintained. However, it is usually easier
               to conduct a full and fair investigation of your concerns if
               you identify yourself and those involved. Bombardier will
               make every effort to keep you informed about the action
               taken to address your concern.
               You will not be penalized, dismissed, demoted or suspended
               and no retaliatory action will be taken against anyone for
               reporting or inquiring in good faith about potential breaches
               of the Code or for seeking guidance on how to handle
               suspected breaches.

               PENALTIES FOR VIOLATIONS
           n   Failure to respect the letter or the spirit of the Code or
               the law may lead to disciplinary measures commensurate
               with the violation, including termination of employment.
               Employees who break the law expose both themselves
               and the Corporation to criminal penalties (such as fines
               and jail sentences) or civil sanctions (such as damage
               awards or fines).
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 27 of 28
Case 2:18-cv-01543-JLR Document 143-13 Filed 04/30/19 Page 28 of 28




                                            © 2004, Bombardier Inc. or its subsidiaries.
                                                 All rights reserved. Printed in Canada.
